DISMISSED; and Opinion Filed October 20, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01131-CV

     NATESH KODANCHA, SUBBIAH CHERUMANDANDA AND SATWIC, INC.,
                             Appellants
                                V.
                  TAHIM & ASSOCIATES, PC, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-03614

                            MEMORANDUM OPINION
                        Before Justices Francis, Stoddart, and Schenck
                                 Opinion by Justice Stoddart
       The Court has before it appellants’ October 7, 2016 motion for withdrawal of notice of

appeal in which they state they no longer wish to pursue the interlocutory appeal from the

September 19, 2016 order granting appellees’ special appearances. We grant appellants’ October

7, 2016 motion.

       We dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
161131F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

NATESH KODANCHA, SUBBIAH                           On Appeal from the 68th Judicial District
CHERUMANDANDA AND SATWIC,                          Court, Dallas County, Texas
INC., Appellants                                   Trial Court Cause No. DC-15-03614.
                                                   Opinion delivered by Justice Stoddart,
No. 05-16-01131-CV        V.                       Justices Frances and Schenck participating.

TAHIM & ASSOCIATES, PC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees TAHIM & ASSOCIATES, PC recover their costs, if any,
of this appeal from appellants NATESH KODANCHA, SUBBIAH CHERUMANDANDA AND
SATWIC, INC..


Judgment entered this 20th day of October, 2016.




                                             –2–